Citation Nr: 0815328	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-24 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to 
February 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Chicago, 
Illinois, VA Regional Office (RO).  

The Board notes that the agency of original jurisdiction 
(AOJ) established service connection for GERD in a May 2005 
rating decision.  In an August 2006 rating decision, the 
rating was increased to 10 percent.  Since the increase to 10 
percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In March 2008, the appellant revoked the power of attorney 
for Veterans of Foreign Wars in favor of Disabled American 
Veterans.  

In connection with his appeal, the appellant testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via video conference in March 2008.  A transcript of 
the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the appellant is appealing the original 
assignment of a disability evaluation following an award of 
service connection in May 2005 for GERD.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The appellant asserts that his symptoms have 
increased in severity, and his representative stated that 
there has been a change in symptoms.  Transcript at 5-8 
(2008).  

The Board notes that the appellant's GERD has been rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7346 as analogous to 
a hiatal hernia, and a 10 percent evaluation has been 
assigned reflecting two or more of the symptoms required for 
a 30 percent rating, of less severity.  The criteria for a 30 
percent rating requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm, or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  

In addition, the appellant testified that he underwent a VA 
examination in 2007.  Transcript at 5 (2008).  The report of 
examination has not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain a 
copy of a 2007 VA examination report in 
association with symptoms of GERD.  Any 
records obtained should be associated with 
the claims file.  

2.  The AOJ should schedule the appellant 
for a VA examination to determine the 
degree of impairment due to symptoms of 
service-connected GERD.  The claims file 
should be made available for review and 
the examiner's attention should be 
directed to this remand.  The AOJ should 
request that the examiner provide an 
opinion as to the degree of impairment due 
to the appellant's symptoms associated 
with GERD.  If an increase in the degree 
of impairment is identified, the examiner 
should specify the date of the increase, 
to the extent possible.  To the extent 
possible, the examiner should indicate if 
the veteran has persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by 
substernal, arm, or shoulder pain, and/or 
productive of considerable impairment of 
health.  A complete rationale should 
accompany all opinions provided.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

